Name: Commission Regulation (EEC) No 2114/83 of 27 July 1983 abolishing the countervailing charge on certain varieties of plums originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7. 83 Official Journal of the European Communities No L 204/55 COMMISSION REGULATION (EEC) No 2114/83 of 27 July 1983 abolishing the countervailing charge on certain varieties of plums originating in Spain tion, indicates that the application of the first subpara ­ graph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the coun ­ tervailing charge on imports of these products originating in Spain can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2016/83 of 20 July 1983 (3) introduced a countervailing charge on certain varieties of plums originating in Spain ; Whereas the present trend of prices for these products on the representative markets referred to in Regulation (EEC) No 211 8 /74 (4), as last amended by Regulation (EEC) No 3011 /81 (*), recorded or calculated in accor ­ dance with the provisions of Article 5 of that Regula HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2016/83 is hereby repealed. Article 2 This Regulation shall enter into force on 28 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . I1) OJ No L 190, 1 . 7. 1982, p. 7. O OJ No L 198 , 21 . 7 . 1983 , p. 22. (4 OJ No L 220, 10 . 8 . 1974, p. 20 . Is) OJ No L 301 , 22 . 10 . 1981 , p . 18 .